Citation Nr: 0609812	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  95-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left ankle injury prior to June 21, 1994.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle injury from June 21, 1994.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who retired in February 1992 after 
more than 20 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1992 decision of the Atlanta Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for residuals of a right knee injury, residuals of a left 
ankle injury (rated noncompensable), and bilateral hearing 
loss, effective March 1, 1992.  The RO also denied five other 
claims, including service connection for residuals of a left 
knee injury.  In his notice of disagreement with the October 
1992 rating decision, the veteran limited his appeal to the 
issues of entitlement to service connection for residuals of 
a left knee injury, and entitlement to increased ratings for 
a left ankle disability and bilateral hearing loss.  The 
issue of service connection for a left knee disorder is not 
before the Board, as the RO granted that benefit in July 
1995.  In an October 2000 decision, the RO increased the 
rating for the left ankle disability to 10 percent effective 
June 21, 1994.  That claim remains in controversy, as less 
that the maximum available benefit was awarded.  See AB. v. 
Brown, 6 Vet. App. 35 (1993).  In December 2003 the Board 
noted that the veteran had not filed a substantive appeal (or 
its equivalent) following the April 2003 statement of the 
case (SOC) which denied a rating in excess of 20 for 
residuals of a right knee injury.  In December 2003 
correspondence, the Board advised the veteran that a 
substantive appeal had not been filed as to April 2003 RO 
decision, and that the appeal in the matter of the rating for 
a right knee disability may be dismissed.  In March 2004, the 
Board dismissed the issue of an increased rating for right 
knee chondromalacia and remanded for additional development 
the issues of entitlement to increased ratings for bilateral 
hearing loss and residuals of a left ankle injury.  The case 
was again before the Board in June 2005, when the Board 
denied a compensable rating for bilateral hearing loss, and 
remanded for still further development the issue of 
entitlement to an increased rating for residuals of a left 
ankle injury.  

A claim placed in appellate status by disagreement with the 
initial rating assigned, as here, remains an "original 
claim" and is not a new claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time, a practice known as "staged" ratings.  Id. 
at 126.  The RO has assigned staged ratings for residuals of 
a left ankle injury; the issues have been characterized to 
reflect the staged ratings.  


FINDINGS OF FACT

1.  Prior to June 21, 1994, , the veteran's left ankle 
disability was manifested by complaints of pain; moderate 
limitation of motion was not shown. 

2.  From June 21, 1994, the veteran's left ankle disability 
has been manifested by pain, some swelling, weakness, 
fatigability, and lack of endurance; more than moderate 
limitation of motion is not shown; the ankle is not 
ankylosed.  


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of a left ankle injury 
prior to June 21, 1994, is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a,  
Diagnostic Code (Code) 5271 (2005).  

2.  A rating in excess of 10 percent for residuals of a left 
ankle injury from June 21, 1994, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 &. Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice via April 2001 correspondence from 
the RO, an April 2003 supplemental statement of the case 
(SSOC); additional correspondence from the RO in March 2004 
and June 2005, and a January 2006 SSOC, specifically 
including that he was to provide any additional evidence he 
had pertinent to his claim.  The April 2003 and January 2006 
SSOCs provided the full text of the regulation implementing 
the VCAA.  The veteran has had ample opportunity to 
respond/supplement the record, and the claim was subsequently 
reviewed by the RO.  (See May 2005 and January 2006 SSOCs).  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  The veteran was examined on 
multiple occasions.  Evidentiary development is complete; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran was ultimately provided notice regarding 
the ratings assigned and effective dates of awards and their 
bases (to including governing regulations) in the ratings 
subsequent to October 1992, and in the SOC/SSOCs issued 
since.  In fact, the matters remaining on appeal pertain 
essentially to the ratings and effective date assigned for an 
increased rating, and the veteran has been advised of the 
basis for the determinations in these matters as well as the 
legal criteria for determining ratings and effective dates of 
awards.  He has had the opportunity to respond/supplement the 
record, and to fully participate in the adjudicatory process 
since he was notified; he is not prejudiced by the fact that 
such notice did not precede the rating which granted service 
connection.  

Background

The veteran's initial claim of service connection for 
bilateral ankle disorders was received by the RO in March 
1992.  In the October 1992 decision now on appeal, the RO, in 
pertinent part, granted service connection for residuals of a 
left ankle injury with degenerative changes, rated 
noncompensable effective March 1, 1992 (the day after the 
date of the veteran's separation from service).  Service 
medical records show that the veteran was seen in May 1986 
for complaints of left ankle pain, with no known trauma or 
injury.  Clinical evaluation was negative for edema or 
ecchymosis, but there was palpable tenderness to the medial 
aspect of the tendon sheath.  X-rays were negative of 
fractures or other abnormalities.  The diagnosis was 
tendonitis over the medial malleolus.  

On VA examination in September 1992, the veteran complained 
of chronic left ankle pain, and reported that he had not seen 
a physician concerning the pain since service.  Examination 
revealed that he was able to stand on his toes and heels, do 
a partial squat, and walk on the inside and outside edges of 
his feet.  Range of motion of the both ankles was to 10 
degrees dorsiflexion and to 45 degrees plantar flexion.  The 
diagnosis, in pertinent part, was history of bilateral ankle 
sprain.  

In a VA Form 9 dated June 21, 1994, the veteran commented on 
the September 1992 VA examination, stating, "At no time did 
I do any of the stated functions such as walking on the 
outside edges of [my] feet, nor standing on [my] heels."  He 
admitted to being able to stand on his toes, but not without 
pain, and "the same is true for the range of motion on the 
ankles."  He alleged that, had the examiner asked if there 
was pain on movement of the left ankle, he would have stated 
that he took Motrin and Naprosyn for pain "quite awhile" 
prior to the exam.  

The veteran complained of continuing left ankle pain, and 
swelling, on VA examination in June 1997.  He had a limping 
gait due to service-connected bilateral knee disorders, and 
felt that such gait was putting more stress on his left 
ankle.  His main concern was twisting and/or spraining his 
left ankle, and he wore "high propped up shoes" to prevent 
such an occurrence.  The examiner reported that "[a]nkle 
dorsiflexion was 0 degrees bilaterally and ankle plant 
flexion was 50 degrees bilaterally."  There was no facial 
expression of discomfort when the ankles were plantar flexed 
and dorsiflexed.  X-rays showed a well-defined bone density 
inferior to the medical malleolus, possibly representing an 
old fracture in that area.  No acute fracture or dislocation 
was identified, and the X-ray was otherwise normal.  The 
diagnosis, in pertinent part, was post-traumatic left ankle 
arthralgia with subjective and functional residuals as 
described.  

In an October 2000 rating decision, the RO noted the 
veteran's increased complaints of left ankle pain, and 
increased the rating for the residuals of a left ankle injury 
to 10 percent, effective June 21, 1994 (the date the RO 
received a VA Form 9 wherein the veteran alleged an increased 
severity of the service-connected left ankle disability).  

On VA examination in October 2001, the veteran complained of 
left ankle pain of approximately 20 years duration.  He also 
reported symptoms of weakness, stiffness, instability, and 
lack of endurance, as well as a "popping noise."  The 
symptoms were "constant lasting for a couple of hours a 
day."  He reported that the left ankle symptoms were 
exacerbated by activity, and that Tylenol provided general 
relief.  He could push a lawn mower, but with difficulty and 
not for prolonged periods.  He could perform all other 
activities of daily living.  While it was noted that walking 
and climbing stairs aggravated symptoms of bilateral knee 
disorders, there was no express finding that the same was 
true for the veteran's left ankle.  Examination of the feet 
revealed no signs of abnormal weight bearing.  There was no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness of the left ankle.  
Dorsiflexion was to 18 degrees, plantar flexion was to 45 
degrees, and range of motion of the left ankle was limited by 
pain (there was mild pain on dorsiflexion of the left ankle).  
There was no fatigue, weakness, lack of endurance, or 
incoordination of the ankles, and there were no 
constitutional symptoms.  X-rays showed evidence of remote 
medial malleolar fracture.  The examiner reported, "[f]or 
the veteran's established diagnosis residuals left ankle 
sprain, with degenerative changes, there is no change."  

A medical record dated April 2002 shows that the veteran saw 
a private physician and complained of marked swelling of the 
left calf and ankle.  The physician noted that he also saw 
the veteran four days earlier, when some minor edema around 
the left ankle (which was pitting in nature) was noted.  
Examination revealed marked tenderness in the left calf and 
leg.  The physician's impression was possible deep vein 
thrombosis, or "possible further leak of synovial fluid 
through the opening in the Baker's cyst which was excised on 
4/2/02."  

On VA examination in March 2003, the veteran complained of 
swelling and stiffness in both ankles.  He described the 
symptoms as occurring constantly, as often as daily.  When 
flare-ups occurred he could not walk more than 10-20 feet at 
one time because of stiffness and aching.  He stated that bed 
rest was required on flare-up.  Regarding functional 
impairment, he complained of an inability to drive at certain 
times, and that he could not complete his usual yard/house 
work on flare-up.  Examination revealed that the veteran's 
gait was slightly abnormal with a slight limp on the left.  
His feet showed no signs of abnormal weight bearing.  The 
appearance of the left ankle was within normal limits.  Range 
of motion of the left ankle was to 20 degrees on 
dorsiflexion, and plantar flexion was to 45 degrees.  Range 
of motion was affected by pain, fatigue, weakness, and lack 
of endurance.  There was no incoordination or deformity.  The 
examiner reported, "[f]or VA established diagnosis of left 
ankle with degenerative changes, there is no change.  The 
veteran has pain, fatigue, weakness, and lack of endurance on 
usage."  

An October 2003 general examination by a private physician 
showed that the veteran's lower extremities were essentially 
normal.  Dorsiflexion of the left ankle was to 10 degrees and 
plantar flexion was to 30 degrees.  The diagnoses included 
several disorders.  No specific diagnosis was given 
specifically regarding the left ankle, except a notation that 
"the [veteran] alleges chronic pain in the legs, knees, and 
ankles."

On VA examination in November 2005, the veteran reported that 
his main problem is "pain all over" that limited his 
mobility.  Regarding his left ankle, he complained of 
discomfort on the lateral medial and anterior aspects, and of 
weakness and excessive fatigability.  He denied flare-ups, 
but indicated there was constant aching.  His tolerance for 
walking was approximately 200 feet.  He denied using a brace 
on his ankle, but used a cane, and sometimes used crutches.  
It was noted that the reason the veteran used crutches was 
"not so much the ankle [as] it is when he has inflammation 
of other joints."  The examiner reported that there was no 
incoordination of the left ankle, and thus the veteran 
exhibited a normal gait.  The veteran reported that he was 
able to maintain basic activities of daily living.  However, 
left ankle pain reportedly prevented him from performing 
activities that require prolonged standing or walking, such 
as yard work and heavy cleaning.  He stated that he used to 
"tinker" on old automobiles, but could no longer do so due 
to left ankle pain.  

Examination revealed that the veteran was able to walk with a 
slow and apparently painful gait (he was using a cane when he 
arrived for the examination).  The left ankle showed no signs 
of inflammation, redness, swelling, or heat.  There was vague 
tenderness around the ankle.  Range of motion was to 10 
degrees on dorsiflexion and to 30 degrees on plantar flexion, 
and the examiner expressly described the limitation of motion 
as "mild."  The veteran complained of pain through the 
ranges of motion, especially at the extremes (at 10 degrees 
of dorsiflexion and at 30 degrees of plantar flexion), and of 
increased pain following repetitive motion.  There was no 
crepitus or instability of the left ankle.  Subtalar motion 
was normal, although there was pain on that motion.  The 
diagnosis was post-traumatic arthritis of the left ankle.  
The examiner reported that there were subjective signs of 
pain, fatigability, and weakness in the left ankle and the 
veteran's waking tolerance is low.  In an addendum to the 
examination report, it was noted that X-rays of the left 
ankle showed post-traumatic changes and degenerative 
spurring, and a bone scan showed uptake in the left ankle.  
The examiner reported that "it is apparent that [the 
veteran] does have some evidence of objective disease in the 
left ankle.  Hence, the service-connected problems indicate 
that there is some worsening of his left ankle."  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson, supra.

The veteran's statements describing the symptoms of his 
service-connected residuals of a left ankle injury are deemed 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record and in conjunction with 
the pertinent rating criteria.  

Where there is a question as to which of two ratings apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The veteran's right ankle disorder is rated under Code 5271 
(for limitation of ankle motion).  Under Code 5271, a 10 
percent rating is to be assigned if the limitation is 
moderate, and a maximum 20 percent rating is warranted where 
the limitation is marked.  To warrant a rating in excess of 
20 percent, ankylosis would have to shown.  38 C.F.R. § 
4.71a, Code 5270.  (Normal range of ankle motion is 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 38 
C.F.R. § 4.71, Plate II.)  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

Based on a thorough review of the evidence of record prior to 
June 21, 1994, the Board finds that there is no indication 
that the veteran had moderate (or approximately moderate) 
limitation of left ankle motion prior to June 1994 so as to 
warrant a compensable rating under Code 5271.  See 38 C.F.R. 
§§ 4.7, 4.31.  Range of motion testing on VA examination in 
September 1992 showed loss of 10 degrees on dorsiflexion and 
essentially normal plantar flexion.  Such findings do not 
reflect moderate limitation of motion of the left ankle.  As 
was  noted, normal range of motion of the ankle is 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45.  Here, the record is devoid of medical 
evidence prior of June 21, 1994, that shows any such 
impairment.  Notably also, arthritis of the left ankle with 
motion limited by pain was not shown prior to June 21, 1994 
(so as to warrant consideration of a compensable rating under 
Code 5003 criteria).  Without competent (medical) evidence 
showing moderate limitation of motion, or any functional 
impairment, a compensable rating for residuals of a left 
ankle injury prior to June 21, 1994, is not warranted.  

As for a rating in excess of 10 percent from June 21, 1994, 
the medical evidence of record, which includes the reports of 
March 2003 and November 2005 VA examinations, shows that the 
left ankle had a full range of motion in March 2003.  
Although range of motion of the left ankle in November 2005 
was to 10 degrees on dorsiflexion and to 30 degrees on 
plantar flexion, the examiner expressly described such 
limitation of motion as "mild."  While the November 2005 
examiner remarked that X-rays and a bone scan showed that 
"there is some worsening" of the veteran's left ankle 
condition, and that pain, fatigue, and weakness lowered the 
veteran's tolerance for activities that required prolonged 
standing or walking, such additional loss does not reflect 
marked limitation, so as to warrant a 20 percent rating under 
Code 5271.  Regarding impairment of function, it is 
noteworthy that while the veteran complained of pain on 
prolonged standing or walking, he denied flare-ups, and the 
walking distance he was able to tolerate in November 2005 
(200 feet) was greater than the distance he was reportedly 
able to tolerate (20 feet) in March 2003.  On the most recent 
VA examination in November 2005, there were no signs of 
crepitus, inflammation, redness, swelling, or heat; and there 
was no sign of left ankle instability.  

In summary, there is no competent evidence that, from June 
21, 1994, the left ankle is manifested by marked limitation 
of motion or equivalent impairment so as to warrant the next 
higher 20 percent, (maximum), rating under Code 5271.  As the 
medical evidence does not show ankylosis or malunion, rating 
under other potentially applicable diagnostic codes is not 
indicated.  See Codes 5270, 5727 and 5273.  

Based on the foregoing evidence, the Board finds that the 
record establishes that the veteran's left ankle disability, 
with consideration of additional functional impairment due to 
pain on use, is adequately compensated by the 10 percent 
rating that became effective June 21, 1994.  See 38 C.F.R. § 
4.40 and 4.45.  

The preponderance of the evidence is against the veteran's 
claims, and they must be denied.









ORDER

A compensable rating for residuals of a left ankle injury 
prior to June 21, 1994, is denied.  

A rating in excess of 10 percent for residuals of a left 
ankle injury from June 21, 1994, is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


